                              UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF TENNESSEE
                                   WESTERN DIVISION


 TTAC Publishing, LLC,                            )
                                                  )
      Plaintiff,                                  )      Civil Action File No. 3:20-cv-00696
                                                  )
                                                  )
 v.                                               )      JUDGE RICHARDSON
                                                  )      MAGISTRATE JUDGE FRENSLEY
 TATC Publishing, LLC; Jonathan Hunsaker;         )
 Jeff Hays; Manny Goldman; and Patrick            )      JURY DEMAND
 Gentempo.                                        )

       Defendants.


   PLAINTIFF’S MEMORANDUM IN SUPPORT OF PLAINTIFF’S MOTION FOR
     TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION
______________________________________________________________________________

          Plaintiff TTAC Publishing, LLC (hereinafter referred to as “TTAC” or “Plaintiff”) files

this Memorandum in Support of its Motion for Temporary Restraining Order and Preliminary

Injunction showing this Court as follows:

                                    I.      INTRODUCTION

          TTAC’s Motion for Temporary Restraining Order and Preliminary Injunction arises from

Defendants’ adoption and use of THE ANSWER TO CANCER mark, which is confusingly similar

to TTAC’s federally registered trademark, THE TRUTH ABOUT CANCER®, and Defendants’

adoption and use of a logo that is a near duplicate of TTAC’s logo, which has been in continuous

and exclusive use since 2014. The infringements are no coincidence; Jonathan Hunsaker was a

prior member of TTAC Publishing, LLC, and Manny Goldman was its marketing guru until a 2018

                                                 1



4830-9230-2794v3
2938205-000015 09/11/2020
      Case 3:20-cv-00696 Document 12 Filed 09/11/20 Page 1 of 27 PageID #: 87
business divorce left TTAC’s developers, Ty and Charlene Bollinger, as sole owners. Little more

than a year later, Hunsaker and Goldman used their intimate knowledge of TTAC’s registered

trademark, logo, business model, marketing strategies, and customer base to create a copycat

business designed to trade off of TTAC’s reputation and goodwill.

         In furtherance of this goal, Defendants: (1) created a business entity with a confusingly

similar name (TATC Publishing, LLC v. TTAC Publishing, LLC); (2) adopted a confusingly

similar mark and logo copying the TTAC’s mark and its logo’s font, typeface, color, layout, and

overall design; (3) copied TTAC’s business and marketing strategies; (4) utilized the same

marketing channels to produce and market a similar but inferior product to TTAC’s consumer

base; and (5) promoted TATC as having an affiliation with TTAC. Indeed, TATC’s sole business

model is to create the false impression that TTAC is now doing business as TATC or that TTAC

sponsors, endorses, or is otherwise affiliated with TATC. As a result of Defendants’ actions, TTAC

has suffered and will continue to suffer irreparable harm, including, but not limited to, injury to its

reputation and goodwill.

         Given Defendants’ misconduct, the continuing irreparable harm to TTAC, and the

substantial likelihood of TTAC’s success on the merits, TTAC is entitled to a restraining order that

enjoins Defendants from using, promoting, or otherwise marketing THE ANSWER TO CANCER

mark and logo and that requires them to publicly disclaim any affiliation with TTAC. A proposed

order is filed herewith for the Court’s consideration.

                               II.     FACTUAL BACKGROUND

A.       TTAC Publishing, LLC’s Creation and The Use of THE TRUTH ABOUT CANCER
         Mark and Logo in TTAC’s Brand Development

         Following the loss of both parents and five additional family members to cancer, Ty
                                               2



4830-9230-2794v3
2938205-000015 09/11/2020
     Case 3:20-cv-00696 Document 12 Filed 09/11/20 Page 2 of 27 PageID #: 88
Bollinger was inspired to learn about cancer prevention and the efficacy of traditional and

alternative cancer treatments. (Affidavit of Ty Bollinger (“Bollinger Aff.”) ¶ 4, attached hereto as

Exhibit 1). Along with his wife, Charlene, and former business partner Jonathan Hunsaker, Ty

created TTAC Publishing, LLC—known publicly as “The Truth About Cancer.” (Bollinger Aff.

at ¶ 5). Through years of hard work and focused research, TTAC is now an industry leader

specializing in the creation and dissemination of healthcare information related to cancer and its

prevention and treatment. (Id. at ¶ 6)

         As early as 2014, TTAC began marking its products and services under the trademark THE

TRUTH ABOUT CANCER, which the United States Patent and Trademark Office registered to

TTAC on November 14, 2017. (See id. at ¶ 7 and at Ex. A thereto, TTAC Trademark Registration

No. 5,332,359). Additionally, TTAC has continuously and exclusively used the THE TRUTH

ABOUT CANCER logo in connection with marketing its products since 2014. (Id. at ¶ 10)

         In developing and implementing THE TRUTH ABOUT CANCER and logo, TTAC has

expended considerable time and resources to develop the goodwill and reputation the public has

come to associate with TTAC and its products and services. (Id. at ¶ 10). TTAC and its owners

have authored books, created and released multiple docuseries, and published valuable information

about cancer treatment and prevention via various social media outlets. (Id. at ¶ In 2006, Ty

Bollinger authored “Cancer—Step Outside the Box,” a book that sold more than 250,000 copies

and is currently in its sixth edition. (Id. at ¶ 11). In 2016, TTAC released a second book entitled

“The Truth About Cancer,” which ultimately ranked #2 on the New York Times Bestseller list in

November of 2016. (See id. at Ex. B, Printout of New York Times Bestseller List, Nov. 13 2016,



                                                 3



4830-9230-2794v3
2938205-000015 09/11/2020
     Case 3:20-cv-00696 Document 12 Filed 09/11/20 Page 3 of 27 PageID #: 89
available at https://www.nytimes.com/books/best-sellers/2016/11/13/health/ (last visited on

September 10, 2020)).

          From 2014 to 2016, TTAC created, marketed and released a multi-part docuseries that

discussed the truth about cancer prevention and treatment options—both traditional and

alternative. (Bollinger Aff. ¶ 13). The docuseries follows Ty as he travels the country and

interviews doctors, researchers, experts, and cancer survivors about various methods for

preventing and treating cancer. (Id. at ¶ 13). The Truth About Cancer docuseries was extremely

successful, and TTAC’s docuseries have been viewed by as many as 20,000,000 viewers. (Id. at

¶ 14). Following the success of that docuseries, TTAC continued to educate consumers through its

healthcare literature and products. (Id. at ¶ 15).

         Additionally, TTAC has a large social media presence where it interacts with more than a

million current and potential customers. Currently, TTAC’s Instagram page has approximately

ninety-two thousand (92,000) followers. (See id. at ¶ 17 and at Ex. C thereto, Printout of The

Truth                About          Cancer               Instagram,        available           at

https://www.instagram.com/thetruthaboutcancerttac/?hl=en (last visited September 8, 2020)). The

Truth About Cancer Facebook page has 1,141,051 people who “like” the page and 1,154,185

people who “follow” the page. (See id. at Ex. D thereto, The Truth About Cancer Facebook,

available at https://www.facebook.com/thetruthaboutcancer/?ref=page_internal (last visited

September 8, 2020)). Indeed, TTAC routinely provides the public with educational information

on various social media websites, and TTAC’s products, services, promotional materials,

Facebook page, Instagram account, and company website prominently display THE TRUTH

ABOUT CANCER mark and logo. (Id. at ¶ 16).

                                                     4



4830-9230-2794v3
2938205-000015 09/11/2020
     Case 3:20-cv-00696 Document 12 Filed 09/11/20 Page 4 of 27 PageID #: 90
         TTAC’s years of experience and persistence have earned it a reputation for being

trustworthy, honest, and knowledgeable, and for providing authentic, well-researched information

to the consumer. (Id. at ¶ 19). TTAC’s well-earned reputation and goodwill are evident from the

public’s feedback:




(Bollinger Aff. at Ex. E thereto, August 21, 2020 Screenshot of The Truth About Cancer Facebook

Reviews Page, https://www.facebook.com/thetruthaboutcancer/reviews/?ref=page_internal); see

also id. at Ex. F thereto, September 10, 2020 Screenshot of The Truth About Cancer Facebook

“Photos,”                                      available                                      at


                                               5



4830-9230-2794v3
2938205-000015 09/11/2020
     Case 3:20-cv-00696 Document 12 Filed 09/11/20 Page 5 of 27 PageID #: 91
https://www.facebook.com/thetruthaboutcancer/photos/a.671302802963032/3182017255224895

(comments about the photos demonstrating TTAC’s reputation)).

B.       Defendants’ Prior Affiliation with TTAC Gave Them Unrestricted Access to TTAC’s
         Business Model, Marketing Strategies, and Customer Lists

         Defendants were fully engaged with TTAC and its marketing and sales efforts from 2014

to 2018. (See Bollinger Aff. ¶ 20). From its formation and throughout its brand development

Jonathan Hunsaker was a member of TTAC as well as its Chief Marketing Officer. (Id. at ¶ 21).

And from 2015 to 2018, Manny Goldman was engaged as TTAC’s “Director of Traffic” to

implement TTAC’s marketing plans. (Bollinger Aff. ¶ 22). In these roles, Hunsaker and Goldman

were intimately familiar with TTAC’s business model and marketing strategies, and they were

privy to TTAC’s confidential newsletter list of more than 2 million people. (Id. at ¶ 23). Indeed,

Defendants had virtually unrestricted access to TTAC’s business and marketing strategies and

were intimately involved in TTAC’s utilization of its trademarks to develop its reputation and

goodwill. (Id.)

         Moreover, Defendants knew that TTAC’s use of THE TRUTH ABOUT CANCER mark

and logo were key elements of its marketing efforts and brand development. (Id. at ¶ 24).

Defendants witnessed TTAC’s success and knew that the TTAC brand secured more than

$25,000,000 in customer transactions since 2014. (Id. at ¶ 25).

         As TTAC’s success grew, the relationship between Jonathan Hunsaker and the Bollingers

deteriorated, and they eventually entered into a Securities Redemption Agreement, which divested

Hunsaker of any ownership or interest in TTAC effective August 1, 2018. (Id. at ¶ 26). As a result,

the Bollingers are now the sole owners of TTAC, its trademarks and its goodwill. (Id. at ¶ 27).


                                                6



4830-9230-2794v3
2938205-000015 09/11/2020
     Case 3:20-cv-00696 Document 12 Filed 09/11/20 Page 6 of 27 PageID #: 92
C.       TATC Publishing, LLC is Formed, Structured and Marketed to Trade Off of TTAC
         Publishing, LLC’s Goodwill and Reputation

         In January 2020—little more than a year after his separation—Hunsaker, along with

Defendants Manny Goldman, Jeff Hays, and Patrick Gentempo, formed TATC Publishing, LLC—

publicly known as “The Answer to Cancer,” which is nearly identical to “The Truth About Cancer”

in its name, acronym, mark, logo, and business model. (Id. at ¶ 28). Indeed, the formal business

name “TATC Publishing, LLC” transposes a single letter in TTAC Publishing, LLC’s name so

that it is confusingly similar. Moreover, THE ANSWER TO CANCER mark being used by TATC

is confusingly similar to TTAC’s registered mark, THE TRUTH ABOUT CANCER.

         Equally as egregious—and creating further confusion between TATC’s mark and TTAC’s

registered mark—TATC promotes its mark using a logo that infringes upon TTAC’s unregistered

logo, which has been in continuous use since 2014. (Bollinger Aff. ¶ 29). Compare the fonts,

typefaces, colors, layouts and overall designs of the following:




(See id. at ¶¶ 8, 29). From a side-by-side comparison it is apparent that Defendants’ intentionally

and knowingly copied TTAC’s mark and logo to deceive consumers into confusing the two

companies or believing an affiliation or connection exists between the platforms.

         Not only did Defendants copy TTAC’s name, acronym, and logo, they copied TTAC’s

business model—further enabling them to trick the consuming public into believing that TATC is


                                                 7



4830-9230-2794v3
2938205-000015 09/11/2020
     Case 3:20-cv-00696 Document 12 Filed 09/11/20 Page 7 of 27 PageID #: 93
TTAC or that TATC is sponsored by or affiliated with TTAC. (Id. at ¶ 30). Indeed, TATC recently

launched and is currently promoting a nine-part docuseries providing information about cancer,

cancer prevention, and cancer treatment, which launched on August 4, 2020. (Id. at ¶ 31; see also

Exhibit 2, Printout of Defendants’ The Answer to Cancer Website, available at

https://theanswertocancer.com/jv/ (last visited September 10, 2020)). TATC’s plagiarism of

TTAC’s name, acronym, logo, and business model was intentional and designed to allow TATC

to trade off of TTAC’s hard-earned reputation and goodwill in order to bolster its competing

docuseries. (Bollinger Aff. ¶ 32).

D.       TATC’s Copycat Docuseries, Product Marketing, and Misrepresentations as to Its
         Affiliation with TTAC

         But TATC even went beyond creating and using a confusingly similar mark and logo.

Defendants have created a copycat docuseries about cancer treatment and prevention and have

repeatedly promoted and marketed TATC and its docuseries as being affiliated with TTAC.

(Bollinger Aff. ¶ 33). Indeed, its representations have caused reviewers of the docuseries to

associate the two companies and products and confusion in the marketplace continues to spread.

(Id.)

         Initially, TATC’s website touted Hunsaker’s prior membership in TTAC and Goldman’s

prior employment by expressly referencing their involvement in the TTAC docuseries without

mentioning that they are no longer affiliated with TTAC. (Id. at ¶ 34). Specifically, the website

misrepresented that Hunsaker was the “creator” of TTAC’s The Truth About Cancer docuseries,

stating, “The chief marketer behind The Answer to Cancer is the same marketer who created, built

and marketed The Truth About Cancer.” (See id. ¶ 34 at Ex G thereto, April 10, 2020 Screenshot

of Information Formerly Included on “About” Page on TheAnswertoCancer.com at
                                      8



4830-9230-2794v3
2938205-000015 09/11/2020
     Case 3:20-cv-00696 Document 12 Filed 09/11/20 Page 8 of 27 PageID #: 94
https://theanswertocancer.com/jv/). As to Goldman, the website states, “As the Director of Traffic

for The Truth About Cancer, from January, 2015 - June, 2016, Manny helped them go from

100,000 subscribers to 2,000,000 and from $2M in revenue to $25M. This was all with 3 launches

within 18 months.” (See id. at Ex. H thereto, The Answer to Cancer FAQ Page, available at

https://theanswertocancer.com/faqs/?orid=880&opid=4&sid=jv070720 (last visited September

10, 2020)).

         TATC even promoted the docuseries as the next iteration of THE TRUTH ABOUT

CANCER docuseries by stating that TATC’s docuseries is “the next level to the legacy and

movement that Jonathan Hunsaker created The Truth About Cancer. Think of it as 2.0 :-).” (See

id. at ¶ 36 and at Ex I thereto, March 24, 2020 Screenshot of Information Previously Included on

TheAnswertoCancer.com “Launch” at https://theanswertocancer.com/launch/).

         Although Defendants have since removed the aforementioned references from the TATC

website, the damage is done and TATC continues to mislead the public into believing that the

TATC docuseries is an updated version or continuation of TTAC’s The Truth About Cancer

docuseries as evidenced on various websites. For example, in an article currently available at

www.advancedliving.com, TATC’s docuseries is touted as one that “follows in the footsteps of

Jonathan Hunsaker’s The Truth About Cancer.” (See id. at Ex. J thereto, Printout of “The Answer

to      Cancer:         Watch   the   Powerful       Documentary     Series,”     available     at

https://www.advancedliving.com/the-answer-to-cancer/ (last visited September 10, 2020)). The

article then falsely promotes TATC’s docuseries as a more recent version of the TTAC docuseries,

stating, “Jonathan Hunsaker has teamed up with a new crew to launch 2020’s version of his

documentary: The Answer to Cancer.” (Id. (emphasis added)).

                                                 9



4830-9230-2794v3
2938205-000015 09/11/2020
     Case 3:20-cv-00696 Document 12 Filed 09/11/20 Page 9 of 27 PageID #: 95
         As another example of the irreparable harm TTAC is suffering because of Defendants’

continued misrepresentations, an article promoting the release of The Answer to Cancer docuseries

entitled, “The Answer to Cancer Review: New Health Documentary Series to Launch,” expressly

references TTAC’s The Truth About Cancer in its promotion of TATC’s The Answer to Cancer,

implying that TATC’s docuseries is the follow up to TTAC’s docuseries:




(See     Exhibit       3    Printout   of   The   Answer   to   Cancer   Review,      available   at

https://timesofhealth.com/the-answer-to-cancer/ (last visited September 10, 2020)).

         Those articles are only two examples of misinformation being provided to the public in

conjunction with Defendants’ intentional utilization of a similarly confusing mark and logo.

Indeed, if Defendant did not direct the comparisons and references to TTAC in these articles, they


                                                   10



4830-9230-2794v3
2938205-000015 09/11/2020
    Case 3:20-cv-00696 Document 12 Filed 09/11/20 Page 10 of 27 PageID #: 96
demonstrate that the similarity between TATC’s mark and logo and TTAC’s mark and logo causes

the public to associate the two companies.

         Most importantly, these misleading references to TTAC are disseminated to the public as

search results when a Google search is performed for the term, “The Answer to Cancer.” Indeed,

the search results provide at least five other websites expressly or impliedly misrepresenting an

affiliation, connection, association with, sponsorship of TATC by TTAC, or that the TATC

docuseries is a new version of the previously released TTAC’s docuseries:

    1. http://jointventures.jvnotifypro.com/2020/03/03/jonathan-hunsaker-jeff-hays-dr-patrick-

         gentempo-the-answer-to-cancer-launch-affiliate-program-jv-invite-more/

    2. https://www.advancedliving.com/the-answer-to-cancer/

    3. https://mindfulnesscore.com/the-answer-to-cancer-review/

    4. https://timesofhealth.com/the-answer-to-cancer/

These websites prominently display TATC’s infringing mark and logo; reference TTAC’s prior

docuseries and imply an affiliation between the two entities; and falsely tout Jonathan Hunsaker

as the creator of both docuseries. True and correct copies of the articles posted at the above-listed

Internet addresses, as they appear on September 10, 2020, are attached collectively as Exhibit 4.

         And TATC’s deceptive business practices and marketing strategies are working. TTAC

has received numerous emails and communications from its clients who have been deceived into

believing that TATC and TTAC are one in the same or are affiliated. (Bollinger Aff. ¶ 38). For

example, people have stated:

    •    “I just signed up for Answer to Cancer, and thought it was your videos. Are you related to

         these videos?”

                                                 11



4830-9230-2794v3
2938205-000015 09/11/2020
    Case 3:20-cv-00696 Document 12 Filed 09/11/20 Page 11 of 27 PageID #: 97
    •    “Are you aware of this knock off docuseries? It was shared by a friend who said it’s the

         new and updated version of TTAC. I thought you might want to send a word out to warn

         people.”

    •    “I’m wondering why you’re running this at the same time as The Answer to Cancer. This

         is too much information for one time period.”

    •    “The Answer to Cancer series is playing now & it’s long. . . . But it’s great too, like all of

         your series! Thanks for all you do!”

(See id. at Ex. K, Consumer Emails Received by TTAC)

         In short, TATC used knowledge of TTAC’s business plan, marketing strategies, products,

and the reputation and goodwill associated with TTAC’s mark and logo to create a business with

a nearly identical name, mark, and logo to market copycat products to TTAC’s consumer base.

And by expressly referencing TTAC in its online promotions of TATC’s products, a wave of

confusion as to the two companies’ products and affiliations has spread to product review websites

and to TTAC’s customers. (Bollinger Aff. ¶ 39). As set forth below, an injunction is warranted

and necessary to mitigate the irreparable harm that TTAC has suffered and will continue to suffer

because of Defendants’ actions.

                     III.   ARGUMENT AND DISCUSSION OF AUTHORITY

         When considering a motion for a temporary restraining order or preliminary injunction, the

Court must consider four factors: (1) whether the movant is likely to succeed on the merits; (2)

whether the movant would suffer irreparable injury without the injunction; (3) whether issuance

of the injunction would cause substantial harm to others; and (4) whether the public interest would

be served by issuance of the injunction. Ohio Republican Party v. Brunner, 543 F.3d 357, 362 (6th

                                                  12



4830-9230-2794v3
2938205-000015 09/11/2020
    Case 3:20-cv-00696 Document 12 Filed 09/11/20 Page 12 of 27 PageID #: 98
Cir. 2008). These four considerations are “factors to be balanced, not prerequisites that must be

met.” Jones v. City of Monroe, MI, 341 F.3d 474, 476 (6th Cir. 2003), abrogated on other grounds

by Hindel v. Husted, 875 F.3d 344 (6th Cir. 2017). Specific findings concerning each of the four

factors is not required “in determining a motion for preliminary injunction if fewer factors are

dispositive of the issue.” Id. In the present case, however, all four factors weigh in TTAC’s favor.

A.       TTAC Will Likely Succeed on the Merits of Its Claims

         The first factor the Court must consider is whether Plaintiff has demonstrated a “strong

likelihood of success on the merits.” Tumblebus Inc. v. Cranmer, 399 F.3d 754, 760 (6th Cir. 2005)

(citation omitted). A party is not required to prove his case in full at a preliminary injunctive

hearing. Univ. of Texas v. Camenisch, 451 U.S. 390, 395 (1981). “[I]t is ordinarily sufficient if

the plaintiff has raised questions going to the merits so serious, substantial, difficult, and doubtful

as to make them a fair ground for litigation and thus for more deliberate investigation.” In re

DeLorian Motor Co., 755 F.2d 1223, 1229 (6th Cir. 1985).

         Relevant to this Motion, TTAC has brought the instant action against Defendants for

trademark infringement arising under the Lanham Act, contra 15 U.S.C. §§ 1114(1) and 1125(a);

Tennessee Trademark Infringement, TCA § 47-25-512; and Common Law Tennessee Unfair

Competition. TTAC is likely to prevail on the merits of each of these claims. Accordingly, this

factor weighs in favor of granting TTAC’s request for injunctive relief.

         1.        Defendants’ Have Infringed TTAC’s THE TRUTH ABOUT CANCER
                   Trademark and Logo and Engaged in Unfair Competition

         The Lanham Act provides protection against trademark infringement and a wide range of

activities that are generally called “unfair competition.” See Parameter Driven Software, Inc. v.

Massachusetts Bay Insur. Co., 25 F.3d 332, 336-337 (6th Cir. 1994) (listing examples of actions
                                             13



4830-9230-2794v3
2938205-000015 09/11/2020
     Case 3:20-cv-00696 Document 12 Filed 09/11/20 Page 13 of 27 PageID #: 99
constituting unfair competition). To prevail on its claim of trademark infringement under the

Landham Act, TTAC must establish that TATC

         use[d] in commerce any reproduction, counterfeit, copy, or colorable imitation of a
         registered mark in connection with the sale, offering for sale, distribution, or
         advertising of any goods or services on or in connection with which such use is
         likely to cause confusion, or to cause mistake, or to deceive.

15 U.S.C. § 1114(a)(1). Additionally, a cause of action for trademark infringement under § 1114

requires ownership of a federal registration for the trademark at issue. Sovereign Order of Saint

John of Jerusalem, Inc. v. Grady, 119 F.3d 1236, 1242 (6th Cir. 1997).

         Unfair competition is established under the Lanham Act, 15 U.S.C. § 1125(a)(1)(A), if the

Defendant

         in connection with any goods or services, or any container for goods, uses in
         commerce any word term, name, symbol or device, or any combination thereof, or
         any false designation of origin, false or misleading description of fact, or false or
         misleading representation of fact, which . . . is likely to cause confusion, or to cause
         mistake, or to deceive as to the affiliation, connection, or association with another
         person, or as to the origin, sponsorship, or approval of his or her goods, services,
         or commercial activities by another person . . . .

15 U.S.C. § 1125(a)(1)(A). One form of unfair competition under § 1125(a)(1)(A) is infringement

of a common law trademark (also known as “passing off”). See also Sovereign Order, 119 F.3d

at 1243 (“passing off” is also unfair competition under Tennessee law). “Passing off” occurs when

one represents that its goods are those of another, usually a competitor, or substitutes its goods for

those of another. See Federal-Mogul-Bower Bearings, Inc. v. Azoff, 313 F.2d 405, 409 (6th Cir.

1963).

         Another type of unfair competition that falls within §1125(a)(1)(A) is false designation of

origin and false description. Such a claim must meet two elements: “(1) the false designation must

have a substantial economic effect on interstate commerce; and (2) the false designation must
                                              14



4830-9230-2794v3
2938205-000015 09/11/2020
   Case 3:20-cv-00696 Document 12 Filed 09/11/20 Page 14 of 27 PageID #: 100
create a likelihood of confusion.” Johnson v. Jones, 149 F.3d 494, 502 (6th Cir. 1998). “Origin”

in the Lanham Act does not merely refer to geographical origin, but also includes origin of source

or manufacture. Federal-Mogul-Bower Bearings¸ 313 F.2d at 408. “A description of origin will

be considered false if it creates a likelihood of confusion in the consuming public.” Johnson, 149

F.3d at 502.

         Claims for trademark infringement and unfair competition under Tennessee law also

require a use in Tennessee and a likelihood of such use to cause confusion.       Men of Measure

Clothing, Inc. v. Men of Measure, Inc., 710 S.W.2d 43, 48–49 (Tenn. Ct. App. 1985).

                   a.       Defendants’ use of THE ANSWER TO CANCER mark and logo is “use
                            in commerce” for the purpose of trademark infringement and unfair
                            competition.

         In the context of trademark infringement and unfair competition, a defendant uses the

trademark “in commerce” anytime it is used in connection with the offering for sale of goods or

services in interstate commerce. See 15 U.S.C. § 1127 (defining “use in commerce” as “the bona

fide use of a mark in the ordinary course of trade, and not made merely to reserve a right in a

mark”). A mark is used in commerce “when it is used or displayed in the sale or advertising of

services and the services are rendered in commerce, or the services are rendered in more than one

State or in the United States and a foreign country and the person rendering the services is engaged

in commerce in connection with the services.” 15 U.S.C. § 1127.

         TATC’s use of the confusingly similar THE ANSWER TO CANCER mark and logo in

connection with the promotion of its products and services over the Internet, including The Answer

to Cancer docuseries, meets the requisite “use in commerce” element for a finding of trademark

infringement and unfair competition under the Landham Act and Tennessee law. The use of a mark

                                                 15



4830-9230-2794v3
2938205-000015 09/11/2020
   Case 3:20-cv-00696 Document 12 Filed 09/11/20 Page 15 of 27 PageID #: 101
in connection with the “dissemination of information over the Internet satisfies the ‘use in

commerce’ requirement.” Savannah College of Art and Design, Inc. v. Houeix, 369 F.Supp.2d

929, 944 (S.D. Ohio 2004) (citing case authority from multiple jurisdictions). Although

Defendants market The Answer to Cancer docuseries as a free production, it’s designed to generate

sales through direct solicitation during the docuseries:




(See Bollinger Aff. at Ex. J). Both THE ANSWER TO CANCER mark and logo are being used

in interstate commerce to promote and market TATC’s copycat products and services. (See Id.).

Accordingly, the “use in commerce” requirement is met.

                   b.       Defendants’ use of THE ANSWER TO CANCER Mark and Logo Will
                            Cause and Has Already Caused Confusion.

         “The touchstone of liability for trademark infringement is whether the defendant's use of

the disputed mark is likely to cause confusion among consumers regarding the origin of the goods

offered by the parties.” Hensley Mfg. v. ProPride, Inc., 579 F.3d 603, 610 (6th Cir. 2009)

(quotation marks and citation omitted). Once use in commerce is established, a plaintiff need only

show a likelihood of confusion to prevail on its trademark infringement and unfair competition

claims under 28 U.S.C. § 1114, 28 U.S.C. § 1125(a), and Tennessee common law. See Lorillard

Tobacco Co. v. Amouri’s Grand Foods, Inc., 453 F.3d 377, 381 n. 6 (6th Cir. 2006); Johnson, 149

F.3d at 502; Frisch’s Rest., Inc. v. Elby’s Big Boy of Steubenville, Inc., 670 F.2d 642, 647 (6th

Cir. 1982); Men of Measure Clothing, 710 S.W.2d at 48–49 (holding that Tennessee common law
                                            16



4830-9230-2794v3
2938205-000015 09/11/2020
   Case 3:20-cv-00696 Document 12 Filed 09/11/20 Page 16 of 27 PageID #: 102
trademark infringement are essentially identical to their federal counterparts in that both are rooted

in finding a likelihood of confusion).

         The Sixth Circuit has identified eight factors that are relevant in determining a likelihood

of confusion: (1) the strength of the plaintiffs mark; (2) the relatedness of the goods or services

offered by the plaintiff and the defendant; (3) the similarity of the marks; (4) any evidence of actual

confusion; (5) the marketing channels used by the parties; (6) the probable degree of purchaser

care and sophistication; (7) the defendant’s intent in selecting its mark; and (8) the likelihood of

either party expanding its product line using the marks. Therma-Scan, Inc. v. Thermoscan, Inc.,

295 F.3d 623, 630 (6th Cir. 2002). Not all of these factors will be relevant in every case, and in

applying them “[t]he ultimate question remains whether relevant consumers are likely to believe

that the products or services offered by the parties are affiliated in some way.” Id. at 630 (quoting

Homeowners Group, Inc. v. Home Mktg. Specialists, Inc., 931 F.2d 1100, 1107 (6th Cir. 1991)).

Any doubt as to the likelihood of confusion is resolved against the newcomer. Giant Food, Inc. v.

Nation's Foodservice, Inc., 710 F.2d 1565, 1571 (Fed.Cir.1983); Men of Measure Clothing, 710

S.W.2d at 47.

         (i) Strength of the mark. “The strength of a mark is a determination of the mark’s

distinctiveness and degree of recognition in the marketplace.” Gray v. Meijer, Inc., 295 F.3d 641,

646 (6th Cir. 2002). To determine the distinctiveness of a mark, “[t]rademarks are generally

categorized as fanciful, arbitrary, suggestive or descriptive” with fanciful and arbitrary being “the

strongest or most distinctive marks” and suggestive and descriptive marks being weaker “evoking

some quality of the product” or “describ[ing] it directly.” Autozone, Inc. v. Tandy Corp., 373 F.3d

786, 794 (6th Cir. 2004); see also Champions Golf Club, Inc. v. The Champions Golf Club, Inc.,

                                                  17



4830-9230-2794v3
2938205-000015 09/11/2020
   Case 3:20-cv-00696 Document 12 Filed 09/11/20 Page 17 of 27 PageID #: 103
78 F.3d 1111, 1116-17 (6th Cir. 1996) (A trademark’s strength will fit somewhere on a spectrum

ranging from generic, which is entitled to no protection, to arbitrary or fanciful, which is entitled

to the highest protection.).

         The registration of TTAC’s THE TRUTH ABOUT CANCER mark is prima facie evidence

of the mark’s distinctiveness and validity and of TTAC’s ownership and exclusive right to use its

mark in commerce. 15 U.S.C. § 1115(a); see also Wynn Oil Co. v. Thomas, 839 F.2d 1183, 1190

(6th Cir. 1988). Moreover, TTAC has spent years developing market recognition of the mark and

logo through the publication of books; the creation and release of The Truth About Cancer

docuseries; and the promotion of its products and services through interactive social media outlets.

As a result, TTAC has gained more than one million followers on Facebook, alone, and a

reputation of honesty and integrity amongst its consumer base. TTAC’s reputation and goodwill

are inseparable from its trademark and logo.

         (ii) Relatedness of the goods and similarity of the marks. The degree of relatedness

between the products and services necessarily depends on the degree of similarity in the competing

marks, and vice versa. Thus, “[w]here the goods and services are directly competitive, the degree

of similarity of marks needed to cause likely confusion is less than in the case of dissimilar goods

or services.” Thomas J. McCarthy, McCarthy on Trademarks and Unfair Competition § 24:22

(4th ed. 2005). The Sixth Circuit has described three “categories” in which cases fall, depending

on the relatedness of the goods and services: (1) if the parties compete directly or the services are

related, then there is a high likelihood of confusion with similar marks; (2) if the services are

“somewhat related” but not competitive, then the likelihood of confusion will turn on other factors;



                                                 18



4830-9230-2794v3
2938205-000015 09/11/2020
   Case 3:20-cv-00696 Document 12 Filed 09/11/20 Page 18 of 27 PageID #: 104
and (3) if the services are unrelated, then confusion is highly unlikely. See Daddy’s Junky Music

Stores Inc. v. Big Daddy’s Family Music Center, 109 F.3d 275, 282–83 (6th Cir. 1997).

         Here, the parties are direct competitors that market products and information related to

cancer and its prevention and treatment. To wit, TATC just released a multi-part docuseries that it

promoted and marketed as an updated version of TTAC’s docuseries, which, as discussed further

herein, has resulted in actual confusion by the consuming public.

         “When analyzing similarity, courts should examine the pronunciation, appearance, and

verbal translation of conflicting marks.” Daddy’s Junky Music Stores, 109 F.3d at 283. “Where

the goods and services are directly competitive, the degree of similarity of marks needed to cause

likely confusion is less than in the case of dissimilar goods or services.” Thomas J. McCarthy,

McCarthy on Trademarks and Unfair Competition § 24:22 (4th ed. 2005).

         TATC Publishing, LLC’s business name is virtually identical to TTAC Publishing, LLC,

and it adopted and continues to use the confusingly similar THE ANSWER TO CANCER mark

and logo in its marketing. As former leaders at TTAC, Hunsaker and Goldman had full knowledge

of TTAC’s federally registered trademark and unregistered logo, which have been in continuous

and exclusive use since 2014. Moreover, the undeniably similar mark and logo are far more likely

to cause confusion because they are being used on similar products and in the same marketing

channels. But there is no better evidence of similarity than a visual comparison of the marks and

logos, which are substantially similar:




                                                19



4830-9230-2794v3
2938205-000015 09/11/2020
   Case 3:20-cv-00696 Document 12 Filed 09/11/20 Page 19 of 27 PageID #: 105
Indeed, TTAC’s confusing mark and logo are designed to benefit TATC at TTAC’s expense.

         (iii) Marketing channels and the likely degree of care exercised by purchasers. “The

[marketing channels] factor requires a court to consider the similarities or differences between the

predominant customers of the parties’ respective goods or services.” Daddy’s Junky Music Stores,

109 F.3d at 285. Moreover, where the parties’ products are advertised through the Internet they

are in “a marketing channel that increases the likelihood of confusion between the two marks.”

PACCAR Inc. v. Telescan Tech. LLC, 319 F.3d 243, 252 (6th Cir. 2003), abrogated on other

grounds by KP Permanent Make-Up, Inc. v. Lasting Impression I, Inc., 543 U.S. 111 (2004); see

also Brookfield Comm., Inc. v. West Coast Enter. Corp., 174 F.3d 1036, 1057 (9th Cir. 1999)

(“Web surfers are more likely to be confused as to the ownership of a web site than traditional

patrons of a brick-and-mortar store would be of a store's ownership.”). “[I]n assessing the

confusion to the public, the standard used by the courts is the typical buyer exercising ordinary

caution.” PACCAR, 319 F.3d at 253 (citation omitted).

         Here, TTAC and TATC both use online marketing channels to advertise their products to

the same customer base. Both have dedicated websites, and both promote their products through

Facebook, Instagram, and other social media.         Moreover, TATC markets its docuseries by

expressly referencing TTAC and its docuseries. Because the products are so similar and because

the Internet is the main marketing channel, the likelihood of confusion is exacerbated.


                                                20



4830-9230-2794v3
2938205-000015 09/11/2020
   Case 3:20-cv-00696 Document 12 Filed 09/11/20 Page 20 of 27 PageID #: 106
         (iv) The infringer’s intent in selecting the mark. When the alleged infringer knowingly

adopts a mark similar to another’s, reviewing courts can presume that the intent was for the public

to believe that the infringer’s product is actually the product of its competitor. See PACCAR, 319

F.3d at 254 (“[T]he use of a contested mark with knowledge of the protected mark at issue can

support a finding of intentional copying.”).

         Here, there is ample evidence that Defendants intended to copy TTAC’s mark and logo.

Hunsaker, TTAC’s former member and Chief Marketing Officer, and Goldman, TTAC’s former

“Director of Traffic,” formed a competing business one letter transposed from “TTAC Publishing,

LLC” little more than a year after leaving, and they used their extensive knowledge of TTAC’s

operations to adopt a confusingly similar name and logo, produce a copycat product, and market

that product through the same marketing channels. This is clear evidence of intent and Defendants

certainly intended to derive a benefit from the reputation of TTAC and its mark and logo.

          (v) Likely expansion of product lines. This factor weighs heavily in favor of finding a

likelihood of confusion because the parties are already in direct competition.        “[A] strong

possibility that either party will expand its business to compete with the other or be marketed to

the same consumers will weigh in favor of finding that the present use is infringing.” Daddy's

Junky Music Stores, 109 F.3d at 287 (quotation marks and citation omitted). Here, this has already

happened.

         TATC was created less than a year ago, and it has already launched a multi-part copycat

docuseries that it markets as “version 2.0” of TTAC’s docuseries. TATC has already demonstrated

that its marketing strategy is to expand its products and services in lock-step with TTAC—letting

TTAC expend resources developing products and expanding the market so that TATC can reap

                                                21



4830-9230-2794v3
2938205-000015 09/11/2020
   Case 3:20-cv-00696 Document 12 Filed 09/11/20 Page 21 of 27 PageID #: 107
the benefits through copycat products marketed to TTAC’s customer base. Only injunctive relief

can stop Defendants’ infringing actions.

           (vi) Evidence of actual confusion. To prevail on a request for injunctive relief, plaintiff

need only show a likelihood of confusion, not actual confusion. Frisch's Rest., Inc. v. Shoney's

Inc., 759 F.2d 1261, 1267 (6th Cir. 1985). In this case, though, there is evidence of actual

confusion resulting from Defendants’ misconduct, and “[e]vidence of actual confusion is

undoubtedly the best evidence of likelihood of confusion.” Therma-Scan, 296 F.3d at 634.

           Defendants’ misleading representations and references to TTAC’s products in promoting

TATC’s docuseries have rippled across the Internet. Now, reviewing websites discuss the two

companies as if they are one and consistently frame TATC’s docuseries as an expansion or updated

version of TTAC’s docuseries. 1 If Defendants deny that they directed these reviewers to confuse

the two companies, then the reviews are actual evidence of confusion resulting from Defendants’

marketing. Moreover, the reviews are exacerbating the confusion. As discussed in Section II.D.,

supra, TTAC has received emails from its customers demonstrating actual confusion. (See also

Bollinger Aff. ¶ 38 and Ex. K thereto). Consequently, the evidence establishes more than the

likelihood of confusion required to obtain injunctive relief.

           In sum, all eight factors weigh in favor of TTAC, and TTAC is likely to prevail on the

merits of its claims for trademark infringement and unfair competition under both federal and

Tennessee law.




1
    See discussion of reviewing websites and online articles in Section II.D., supra.
                                                            22



4830-9230-2794v3
2938205-000015 09/11/2020
      Case 3:20-cv-00696 Document 12 Filed 09/11/20 Page 22 of 27 PageID #: 108
B.       TTAC Will Suffer Irreparable Harm if a Restraining Order and Injunction Are Not
         Issued

         A party seeking injunctive relief must show it would suffer irreparable injury absent the

relief sought. Frisch’s Rest., Inc., 670 F.2d. at 651. Where there is a likelihood of confusion or

possible risk to reputation, irreparable harm ordinarily follows as a matter of law, and courts in

this Circuit have held that trademark infringement by its very nature is irreparable. Circuit City

Stores, Inc. v. CarMax, Inc., 165 F.3d 1047, 1056 (6th Cir. 1999) (“[I]rreparable injury ‘ordinarily

follows when a likelihood of confusion or possible risk to reputation appears’ from infringement

or unfair competition.” (citation omitted)); Little Caesar Enters. Inc. v. R-J-L Foods, Inc., 796 F.

Supp. 1026, 1035 (E.D. Mich. 1992) (“[A] showing of likelihood of confusion simultaneously

demonstrates irreparable harm necessary to obtain a preliminary injunction[.]”); Penthouse Int'l

Ltd. v. Penthouse Party and Travel Club Ltd., 184 U.S.P.Q. 479, 481 (E.D. Mich. 1974) (“[T]he

only irreparable harm the Plaintiff need show is that there is a likelihood of confusion and,

therefore, infringement of its mark[.]”).

         TATC is marketing copycat products to TTAC’s customers through the same media

channels using an intentionally and deceptively similar mark and logo. As a result, the public is

confused as to whether the two companies are the same or affiliated, and TTAC’s reputation and

goodwill are being harmed every time TATC’s mark and logo are viewed by the public. See Wynn

Oil Co. v. Am. Way Serv. Corp., 943 F. 2d 595, 608 (6th Cir. 1991). (“[I]n the context of an

infringement action, ‘a finding of irreparable injury ordinarily follows when a likelihood of

confusion or possible risk to reputation appears.’” (citation omitted)).

         More than that, as demonstrated by emails from TTAC’s customers, there is actual

confusion over whether TTAC and TATC are the same or affiliated. And while TTAC has the
                                                 23



4830-9230-2794v3
2938205-000015 09/11/2020
     Case 3:20-cv-00696 Document 12 Filed 09/11/20 Page 23 of 27 PageID #: 109
opportunity to set the record straight for those customers who inform TTAC of their confusion,

given the success of TTAC’s docuseries—viewed more than 20,000,000 times—there is no way

of identifying which or how many of TTAC’s millions of customers and potential customers are

also confused but have not expressed their confusion to TTAC. For those customers, TTAC has

no way to ensure that it can effectively resolve the confusion. Moreover, TTAC cannot control

the quality of TATC’s products or the accuracy of the information being disseminated under the

infringing mark and logo. As a result, TATC’s infringement has a direct impact on TTAC’s

reputation and goodwill. Consequently, TTAC has no way to ascertain the extent to which its

reputation and goodwill are being damaged, and calculating TTAC’s actual damages is impossible.

An injunction is necessary to prevent any further harm to TTAC.

C.       The Balance of Harms Weighs In Favor of TTAC

         The third factor to consider is “whether the issuance of the injunction would cause

substantial harm to others.” Tumblebus, 399 F.3d at 760 (citation omitted). The egregious

infringement of TTAC’s protected mark and logo and TATC’s specific targeting of TTAC’s

current and potential clients is destroying and will continue to destroy TTAC’s hard-earned

reputation and goodwill. An injunction is necessary to stop the continued harm—to the extent that

stopping it entirely is even possible.    And while Defendants have undoubtedly expended

considerable time and resources to accomplish their goals, an injunction would not “harm” them

because their activities are designed to be unlawful, harmful and destructive. Thus, the harm that

TTAC would suffer and is continuing to suffer if an injunction is not issued far outweighs any

inconvenience that may be incurred by Defendant in complying with an injunction.

D.       The Public Interest Is Served By Issuing a Restraining Order and Injunction

                                               24



4830-9230-2794v3
2938205-000015 09/11/2020
     Case 3:20-cv-00696 Document 12 Filed 09/11/20 Page 24 of 27 PageID #: 110
         The final factor to consider is whether the public interest would be served by the issuance

of the injunction. Tumblebus, 399 F.3d. at 760 (citation omitted). “It is well established that

trademark law protects not only the private interest of the trademark owner but also the public’s

interest in not being confused by the infringing products.” Phillip Morris USA, Inc. v. Shalabi,

352 F. Supp. 2d 1067, 1067 (C.D. Cal. 2004) (citing Inwood Labs., Inc. v. Ives Labs, Inc., 456

U.S. 844, 854 n.14 (1982)). “Protecting consumers from false or misleading advertising, moreover,

is an important goal of the [Landham Act] and a laudable public policy to be served.” Coca-Cola

Co. v. Procter & Gamble Co., 822 F.2d 28, 31 (6th Cir. 1987). Here, an injunction would prevent

further public confusion and protect the public from TATC’s misleading advertising.

                                       IV.   CONCLUSION

         Defendants’ continued use of TTAC’s confusingly similar mark and logo creates a

likelihood of confusion to the public that there is a connection, affiliation, or association between

TATC and TTAC and their products. The facts show that Defendants intentionally copied TTAC’s

business name, registered mark, logo, business model, and marketing strategy to sell a copycat

product in the same channels of commerce used by TTAC in order to trade off of TTAC’s

reputation and goodwill. As a result of Defendants’ deceptive and unlawful practices, TTAC has

suffered and continues to suffer irreparable harm to its reputation and goodwill.

         TTAC has met all requirements for a temporary restraining order and preliminary

injunction. Accordingly, TTAC respectfully requests that the Court GRANT its Motion for

Temporary Restraining Order and Preliminary Injunction and enter the Proposed Temporary

Restraining Order submitted herewith and set a hearing to determine whether to issue a preliminary

injunction at the earliest possible date.

                                                 25



4830-9230-2794v3
2938205-000015 09/11/2020
   Case 3:20-cv-00696 Document 12 Filed 09/11/20 Page 25 of 27 PageID #: 111
         Respectfully submitted this 11th day of September, 2020.

                                                    BAKER, DONELSON, BEARMAN,
                                                    CALDWELL & BERKOWITZ, P.C.

                                                    s/ Anthony F. Schlehuber
                                                    Anthony F. Schlehuber
                                                    TN Bar No. 37334
  211 Commerce Street, Suite 800                    Counsel for TTAC Publishing, LLC
  Nashville, TN 37208
  Telephone: (615) 726- 5600
  Facsimile: (615) 726- 0464
  Aschlehuber@bakerdonelson.com

  L. Clint Crosby
  Georgia Bar No. 197877
  Phillip Parham
  Georgia Bar No. 942874
  Ciera N. Locklair
  Georgia Bar No. 887772
  Monarch Plaza, Suite 1600
  3414 Peachtree Road, N.E.
  Atlanta, Georgia 30326
  404-577-6000 / 404-221-6501 fax
  ccrosby@bakerdonelson.com
  pparham@bakerdonelson.com
  clocklair@bakerdonelson.com

  Counsel for TTAC Publishing, LLC
  Pro Hac Vice Applications Pending


                                CERTIFICATE OF SERVICE

         This will certify service of a copy of the foregoing PLAINTIFF’S MEMORANDUM IN

SUPPORT OF PLAINTIFF’S MOTION FOR TEMPORARY RESTRAINING ORDER

AND PRELIMINARY INJUNCTION by the CM/ECF online filing system with the U.S.

District Court for the Middle District of Tennessee which will automatically send email

notification to all counsel of record upon the following. Additionally, the undersigned hereby

                                               26



4830-9230-2794v3
2938205-000015 09/11/2020
   Case 3:20-cv-00696 Document 12 Filed 09/11/20 Page 26 of 27 PageID #: 112
certifies that a true and exact copy of the foregoing has been served by mail to the following parties

as addressed below:

                                     TATC Publishing, LLC
                                      c/o Scott Letourneau
                                10785 W. Twain Avenue, Suite 229
                                      Las Vegas, NV 89135

                                        Jonathan Hunsaker
                                       1515 Old Alton Road
                                        Argyle, TX 76226

                                            Jeff Hays
                                      2023 Tall Woods Court
                                        Draper, UT 84020

                                        Manny Goldman
                                       58 Frontierland Tail
                                      Ponte Vedra, FL 32081

                                        Patrick Gentempo
                                  1776 Park Avenue, Suite 4-217
                                      Park City, UT 84060

         This 11th day of September, 2020.
                                                      BAKER, DONELSON, BEARMAN,
                                                      CALDWELL & BERKOWITZ, P.C.

                                                      s/ Anthony F. Schlehuber
                                                      Anthony F. Schlehuber
                                                      TN Bar No. 37334
                                                      Counsel for TTAC Publishing, LLC




                                                 27



4830-9230-2794v3
2938205-000015 09/11/2020
   Case 3:20-cv-00696 Document 12 Filed 09/11/20 Page 27 of 27 PageID #: 113
